DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 10/5/2020.
Claims 1-20 are pending and have been considered below.

Terminal Disclaimer
A terminal disclaimer has been filed over US Patent No. 10140104 & US Patent No. 10795653 and accepted.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Bjorn Johnson (Reg. #64,108) on 9/7/2021.  The examiner’s amendment is necessitated to clarify the claimed invention and put the claims in condition for allowance.
Claims 10 & 11 are cancelled.
Claims 3, 7 and 12 are amended as follows:

3.	(Currently Amended) The apparatus of claim 1, wherein the first portion of complied code includes homogeneous instructions for the type of target architecture.  


creating a first portion of compiled code that includes instructions for a target architecture, wherein the first portion of compiled code includes a number of heterogeneous instructions for the target architecture, wherein creating the first portion of compiled code includes separating a source code from other portions of source code based on a named address space defined in the source code, and wherein creating the first portion of compiled code includes determining a type of target architecture based on the named address space defined in the source code; and 
creating a second portion of compiled code that includes instructions for a base processor, wherein the second portion of compiled code includes a number of homogeneous instructions and a number of heterogeneous 

12.	(Currently Amended) The method of claim 7 

Examiner’s Statement of Reasons for Allowance
Claims 1-9 and 12-20 are considered allowable when reading the claims in light of the specification.  The prior arts of record do not teach or reasonably suggest the combination of the limitations specified in the independent claims 1, 7 and 17.
The closest prior arts are:
Wallach (US 8561037) discloses A software compiler is provided that is operable for generating an executable that comprises instructions for a plurality of different instruction sets as may be employed by different processors in a multi-processor system.  The compiler may generate an executable that includes  be processed by a second instruction set (such as a second instruction set of a second processor in a multi-processor system).  Such executable may be generated for execution on a multi-processor system that comprises at least one host processor, which may comprise a fixed instruction set, such as the well-known x86 instruction set, and at least one co-processor, which comprises dynamically reconfigurable logic that enables the co-processor's instruction set to be dynamically reconfigured (see at least the Abstract).
Nakanishi (US 20130019230) teaches a cross-compiler for generating instructions for target processors.  The cross-compiler compiles the source code to generate first target processor instructions and second target processor instructions. (see at least FIG. 6).
Li (US 20090106744) describes compiling and translating method and apparatus.  Method and apparatus are described to compile and translate source code.  In some embodiments, source code is compiled into source binary code for a source platform; an annotation section associated with the source binary code is generated, wherein the annotation section comprises an annotation for a scope, the scope comprising at least one block of the source binary code having at least one attribute to aid a translator optimization.  If the scope comprises a plurality of blocks, the blocks have consecutive addresses with each other and have the at least one attribute in common.  In the embodiments, the source 
Yu (US 20100149194) discloses Source code 404 of the managed code-based application program 316 is compiled into intermediate managed code 408 by a compiler 406.  The translator 326 and the virtual machine translation API 328 further translate the intermediate managed code 408 into a parallel thread execution (PTX) instruction code.  The PTX instruction code will be further translated into a corresponding GPU-specific machine code 418 by the CUDA driver 324 and the CUDA driver API 322.  The translation from the intermediate code 408 to the PTX instruction code 414 starts with the virtual machine translation API 328 interpreting the meaning of the intermediate managed code 408 into objects.  The translator 326 is configured to parse the objects before translating the intermediate managed code 408 into the PTX instruction code 414 and delivering the PTX instruction code 414 to the CUDA driver API 322 and the CUDA driver 324 (see at least paragraph 39).

Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claims:
“…separate a source code from other portion of source code based on a named address space defined in the source code…determine a type of target architecture based on the named address space defined in the source code”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191